IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GARY TUCKER,                            :   No. 117 MAP 2016
                                        :
                 Appellant              :   Appeal from the Order of the
                                        :   Commonwealth Court dated October
                                        :   26, 2016 at No. 439 MD 2015.
           v.                           :
                                        :
                                        :
JOHN E. WETZEL, TANYA BRANDT,           :
RANDALL S. PERRY, MICHAEL BELL,         :
SUPT. HARRY, DEBORAH ALVORD,            :
                                        :
                 Appellees              :


                                   ORDER


PER CURIAM
     AND NOW, this 22nd day of August, 2017, the Order of the Commonwealth Court

is AFFIRMED.